Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2-3 limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure or material is present in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Withrow et al. (US Publication Number: 2019/0228174 A1).
As per claim 1, Withrow teaches a method comprising: inducting a physical object into a rights management system by: acquiring a digital fingerprint of the physical object ([0018]); creating an associated digital file ("ADF") of the physical object in a secure datastore ([0018 and 0053]); storing the digital fingerprint of the physical object in the ADF, so as to securely and uniquely link the ADF to the physical object as a digital counterpart in an unspoofable manner ([0018]-[0019]); initializing a digital ledger stored in or linked to the ADF, the digital ledger storing at least one asset-backed token representing an interest in or transaction affecting the physical object ([0018]-[0019], [0053], [0074], [0086], and [0096]); and updating the digital ledger to realize transactions that utilize the token to exchange real value backed by the physical object ([0018]-[0019], [0074], [0086], and [0096]).  
As per claim 2, Withrow teaches the method of claim 1 described above.   Withrow teaches further comprising: providing a means for the second party to access the ADF, wherein the second party access to the ADF is limited to dealing with the interest transferred to the second party as reflected in the ledger (paragraphs 96-100); notifying the second party of the means provided for it to access the ADF ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); and storing data in or linked to the ADF indicating the means for the second party to access the ADF ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 3, Withrow teaches the method of claim 2 described above.   Withrow teaches further comprising: storing a key object digital fingerprint in the ADF ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); associating the stored key object digital fingerprint to the second party interest ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); and wherein the means for the second party to access the ADF comprises authenticating the second party or her transferee by matching a tendered digital fingerprint to the stored key object digital fingerprint within a selected threshold level of confidence ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 4, Withrow teaches the method of claim 1 described above.   Withrow teaches wherein: the interest represented by the token stored in the ledger is at least one of a set of interests comprising (a) full or partial ownership of the physical object, (b) partial or full ownership of a security interest in the physical object, and (c) a limited right to use the physical object ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 5, Withrow teaches the method of claim 4 described above.   Withrow teaches further comprising: receiving input data that identifies an event associated with the physical object; analyzing the ADF based on the occurrence of the event; updating zero or more tokens in the ADF based on the analysis ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); and transmitting a message to an entity identified in the ADF as a holder of one or more of the updated tokens ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 6, Withrow teaches the method of claim 5 described above.   Withrow teaches further comprising: programmatically applying occurrence of the event to the terms of an applicable agreement to obtain a result ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); executing an action responsive to the result in accordance with the agreement ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); and transmitting a message notifying a party to the agreement of the second action ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 7, Withrow teaches the method of claim 6 described above.   Withrow teaches wherein: the action executed responsive to the result in accordance with the agreement comprises effecting a change of rights in the physical object by updating the ADF linked to the physical object ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); and the message notifies an owner of the physical object of the change of rights ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 8, Withrow teaches the method of claim 7 described above.   Withrow teaches wherein updating the ADF includes programmatically generating new or revised tokens in the ADF to reflect the change of rights ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); and distributing the new or revised tokens electronically ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 9, Withrow teaches the method of claim 8 described above.   Withrow teaches wherein the change of rights is one of a release of a security interest in the physical object or a change of a security interest to an ownership interest ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 10, Withrow teaches the method of claim 1 described above.   Withrow teaches further comprising: authenticating a user to grant access to a digital counterpart of a physical object, wherein the digital counterpart comprises an associated digital file ("ADF") that is stored in a secure database, and authenticating the user includes matching a target digital fingerprint tendered by the user to a digital fingerprint previously inducted in the database and stored in or linked to the ADF ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); receiving an input from the authenticated user; and executing a predetermined action ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 11, Withrow teaches the method of claim 10 described above.   Withrow teaches wherein the predetermined action comprises triggering an application to carry out contracted terms based on pre-defined triggers ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 12, Withrow teaches the method of claim 10 described above.   Withrow teaches wherein the predetermined action comprises querying the ADF to identify an entity and transmitting a message to the identified entity, the message based on the update to the ledger ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 13, Withrow teaches the method of claim 6 described above.   Withrow teaches wherein the agreement is one of a set of agreements that affects an interest in the physical object including: a hypothecation agreement, a loan agreement, a sale agreement, an agreement to partition or divide the physical object, an agreement in lieu of foreclosure, a tax lien, a will, a securitization agreement, a brokerage or agency agreement ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 14, Withrow teaches the method of claim 6 described above.   Withrow teaches wherein the agreement is one of a set of agreements that affects an interest in the physical object including: a fractional hypothecation, a fractional monetization, and a fractional ownership ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 15, Withrow teaches the method of claim 1 described above.   Withrow teaches including storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: high-quality digital photographs of the physical object, and a ledger of current and past owners of the physical object ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 16, Withrow teaches the method of claim 1 described above.   Withrow teaches including storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: a certificate of origin of the physical object, a certificate issued by the most recent professional authenticator, or what is known about the physical object's provenance and its subsequent history, and a digital media file associated with the physical object ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 17, Withrow teaches the method of claim 1 described above.   Withrow teaches including storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: tokens that represent fractional ownership ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); a ledger of current and past owners of the object; or a ledger of transfers and transactions involving interests represented by digital tokens access tokens ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 18, Withrow teaches  a rights server system comprising ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]): a digital processor to execute stored program code ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); a secure datastore operatively coupled to the digital processor, the datastore including an associated digital file ("ADF") of a physical object, wherein the ADF includes a digital fingerprint extracted from the physical object, thereby linking the ADF to the physical object, the program code arranged to cause the digital processor, upon execution of the program code, to carry out: initialize a transaction ledger in ADF ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); tokenize a physical object by creating a digital token and securely linking the token to the physical object by storing the token in the ADF linked to the physical object, wherein the creation of the token is under supervision or control of a trusted entity that has been authenticated to the rights server system, and wherein the digital token represents and specifies an interest in the physical object; transfer the digital token to a party ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]); and update the ledger and the digital token in the ADF to reflect the transfer of the token ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 19, Withrow teaches the method of claim 18 described above.   Withrow teaches wherein the specified interest is an ownership interest in the physical object so that the transfer of the digital token transfers the ownership interest to the party in a secure unspoofable manner ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 20, Withrow teaches the method of claim 19 described above.   Withrow teaches wherein the ownership interest is a fractional ownership interest ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 21, Withrow teaches the method of claim 18 described above.   Withrow teaches wherein the specified interest is a right to use the physical object and the digital token is an access token ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
As per claim 22, Withrow teaches the method of claim 18 described above.   Withrow teaches wherein the specified interest is a security interest or lien in the physical object ([0018]-[0019], [0053], [0074], [0086], and [0096]-[0100]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697